Citation Nr: 1449874	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for right knee meniscus tear status-post surgical repair with osteophytosis, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served in active duty from January 1986 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston Salem, North Carolina, which assigned a 10 percent rating from the filing date of the increased rating claim in November 2009.  The Veteran filed a notice of disagreement in February 2011.  The RO issued a statement of the case in August 2012, followed by the Veteran's submission of a substantive appeal (VA Form 9) in September 2012.  The RO issued a supplemental statement of the case (SSOC) in May 2014, considering an October 2013 VA examination.

In March 2012, the RO assigned a temporary total disability rating from June 27, 2011 to August 31, 2011 for the Veteran's right knee post-surgical convalescence.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  A review of the Virtual VA claims file reveals reports related to an October 2013 VA examination and other duplicative records.  The VBMS claims file contains a correspondence from VA to the Veteran not related to this appeal.


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's right knee meniscus tear status post-surgical repair with osteophytosis is manifested by degenerative arthritis established by X-ray findings with noncompensable range of motion, to include extension to zero degrees and flexion to at worst 80 degrees, but with objective evidence of painful motion and crepitus. 

2.  For the period prior to June 27, 2011, the Veteran's right knee meniscus tear status post-surgical repair with osteophytosis was manifested by dislocated semilunar cartilage, pain, swelling, and effusion.  

3.  For the period beginning September 1, 2011, the Veteran's right knee meniscus tear status post-surgical repair with osteophytosis is manifested by removal of semilunar cartilage with symptomatic residuals. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent under Diagnostic Code 5260 for right knee meniscus tear status post-surgical repair with osteophytosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.27, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2013).

2.  For the period prior to June 27, 2011, the criteria for a separate rating of 20 percent under Diagnostic Code 5258 for dislocated semilunar cartilage of the right knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.27, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2013). 

3.  For the period beginning September 1, 2011, the criteria for a separate rating of 10 percent under Diagnostic Code 5259 for removal of symptomatic semilunar cartilage of the right knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.27, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held, in rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The RO provided the Veteran with a pre-rating VCAA notice letter in December 2009 detailing what information and evidence was needed to substantiate her claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also provided her with general information pertaining to VA's assignment of disability ratings and effective dates in accordance with Dingess/Hartman.  The December 2009 pre-rating letter notified the Veteran that medical or lay evidence could be submitted to substantiate her claims for an increased rating and provided specific examples.  This letter stated that such evidence should discuss the Veteran's disability symptoms from people who have witnessed how the symptoms affected her as well as notifying the Veteran that she may submit statements from her employers.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA examination reports, as well as the Veteran's VA outpatient treatment records and various private treatment records.  The Veteran has not supplied or identified any other relevant treatment records to adjudicate her claim.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all ratings are then combined in accordance with 38 C.F.R. 
§ 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence, deformity of structures, or other pathology or it may be due to pain - supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Knee ankylosis at favorable degree in full extension or in slight flexion between zero and 10 degrees warrants a 30 percent rating, between10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it is slight, 20 percent rating if it is moderate or a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint warrants a maximum 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The removal of symptomatic semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

A zero percent rating is warranted where flexion was limited to 60 degrees.  A 10 percent rating is warranted where flexion was limited to 45 degrees.  A rating of 20 percent is warranted where flexion was limited to 30 degrees and a rating of 30 percent is warranted were flexion was limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension of leg motion that was limited to five degrees warrants a zero percent rating.  A 10 percent rating requires extension limited to 10 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating, such malunion with a moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Genu recurvatum objectively demonstrated with weakness and insecurity in weight-bearing warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

The Board notes that in June 1995, to relieve pain in her right knee, the Veteran had arthroscopic right knee surgery with shavings of the patella and lateral tibial condyle at Cape Fear Orthopaedic Clinic.  The Veteran's right knee meniscus tear status post-surgical repair with osteophytosis is evaluated as 10 percent disabling.  She alleges that such disability is more severe than as represented by the currently assigned rating due to functional loss from pain on movement, having to use a knee brace and cane, having to take prescription pain medication, and having had to undergo a second knee surgery.  Thus, she contends a higher rating is warranted.

In August 2009, the Veteran was seen by an orthopedist at Cape Fear Orthopaedic Clinic on referral because she complained of right knee pain.  She complained of constant aching type pain with intermittent sharp stabbing pains.  She reported prolonged standing or walking and doing a lot of exercises or attempting to kneel or squat aggravates the knee.  She also reported occasional swelling.  

Upon physical examination, no swelling or effusion was observed but the examiner noted joint line medial tenderness.  The range of motion was rated as "good" with primarily patellofemoral crepitus and no ligamentous instability.  X-rays showed fairly well preserved medial and lateral joint spaces, no loose bodies, no chondrocalcinosis, and some narrowing and early marginal osteophytosis in the patellofemoral compartment.  The orthopedist's impression was that the Veteran "clearly has arthritis of the right knee which appears to be getting progressively worse."  The same day, the Veteran was given a cortisone shot in her right knee.

The Veteran received follow-up care at Cape Fear Orthopaedic Clinic in October 2009 with three weekly viscosupplemenation injections into the right knee joint.  At the first treatment, the Veteran reported reduced knee pain for three weeks but with increased occurrences of pain during the subsequent month.  Physical examination showed no effusion and instability, good range of motion, and patellofemoral crepitus.  At the second and third weekly treatment visits, the clinician noted no joint bursa or soft tissue swelling and no genu valgus, varum or recurvatum.

In December 2009, the Veteran complained of severe pain (8 out of 10) in her right knee during her annual VA exam.  The Veteran reported for a VA review examination of her right knee in January 2010.  She complained of sharp pain with prolonged standing on her right knee and the inability to squat.  She reported the knee hurt in the evenings after working all day and she needed to take pain medication to help her sleep.  She stated she experienced knee stiffness, weakness, and nightly severe flare-ups lasting hours but without any effect on limitation of motion or functional impairment due to the flare-ups.  She denied experiencing instability, episodes of dislocation or subluxation, locking episodes or effusions.  No symptoms or episodes of arthritis were reported.  She reported not being able to stand for more than a few minutes, walking a few yards and always using a brace.

In January 2010, the VA physician diagnosed the Veteran with having a right knee meniscus tear status post-surgical repair.  Upon physical examination of the right knee, the range of motion was zero to 80 degrees with objective evidence of pain with active motion.  There was no further limitation of motion from pain or repetitive motion.  No joint ankylosis was observed.  Additionally, the clinician did not observe any instability, clicking, snapping, grinding, patellar or meniscus abnormality, abnormal tendons or bursae, bumps consistent with Osgood-Schlatter's disease, crepitation, or mass behind the knee.  X-ray views of the right knee showed normal joint space and no signs of acute fractures or dislocations, significant degenerative changes, or joint effusion.

In February 2011, the Veteran was examined by a private orthopedist at Cape Fear Orthopaedic Clinic.  The Veteran complained of her right knee giving her problems.  She stated she had difficulty performing her duties as a correctional officer because her job required a lot of standing and walking.  The Veteran reported having particular difficulty ascending and descending stairs.  Upon physical examination of the right knee, the doctor observed no effusion and instability but noted some diffused tenderness in the parapatellar area and tenderness along the medial joint line.  The Veteran had difficulty fully extending the knee and was reluctant to move the knee, due to discomfort.  The Veteran was able to flex to about 80 degrees and then had pain.   The examiner observed significant patellofemoral crepitus and the patella compression test was positive.  X-ray images showed well preserved medial and lateral joint spaces, some narrowing of the medial patellofemoral space, a small osteophyte near the medial margin of the trochlear groove, and slight irregularity of the trochlear groove that was not present in X-rays taken two years prior.

In June 2011, the Veteran had a second arthroscopic right knee surgery with partial medial meniscectomy and chondroplasty of lateral and patellofemoral compartments at Cape Fear Orthopaedic Clinic.  Arthroscopy showed a normal meniscus in the lateral joint compartment, but in the medial joint compartment there was fraying at the free margin of the meniscus and a small tear of the posterior horn of the meniscus, for which the surgeon performed the partial medial meniscectomy.  The Board notes that the Veteran was afforded a temporary total rating following this surgical procedure.

A July 2011 post-surgery follow up treatment record, two weeks post operation, notes the presence of moderate soft effusion, a palpable Baker's cyst, and range of motion from zero degrees to 95 degrees.  Seven weeks post operation, in August 2011, the orthopedist observed "good range of motion with some crepitus with no instability" and no swelling or effusion.  The Veteran was prescribed a knee brace.  

In October 2013, the Veteran had a VA examination of her right knee.  The Veteran complained of severe chronic pain and swelling, weakness, joint locking, and inability to stand or walk for prolonged periods.  She also complained of flare-ups which result in severe chronic pain, effusion, limited movement, joint locking, discomfort, weakness, stiffness and slight numbness.  She reported using a knee brace regularly for support.  Upon physical examination, the right knee's range of motion was zero to 130 degrees.  During flexion, she displayed objective evidence of pain from 90 degrees.  Repetitive use testing showed no additional limitation of motion as her range of motion continued to be zero to 130 degrees.  The doctor found functional loss in the right knee was due to pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  Furthermore, there were findings of tenderness and pain to palpation for joint line or soft tissues of the right knee.  Muscle strength was normal for right knee flexion and extension.  Additionally, joint stability tests showed normal anterior, posterior and medial-lateral instability.  In Part 12, in response to the question of whether the Veteran had now or ever had a meniscus condition, the examiner reported that the Veteran suffered a meniscal tear and he checked the boxes for frequent episodes of joint "locking," joint pain, and joint effusion.  The examiner noted that the Veteran reported the following residuals:  "severe chronic pain and swelling in right leg, limited range of motion and bending, frequent joint locking, pain and effusion, stiffness, [and] restless nights."  In Part 19, the examiner remarked as follows:  "Any signs or symptoms noted in report without a diagnosis are based solely on history provided by claimant and not evidenced on physical examination."  The examination report further showed that the examiner found no other tibial and or fibular impairment including no evidence of acquired traumatic genu recurvatum.  The X-ray images showed negative dislocation, preserved tricompartment joint spaces, and osteophyte of the medial tibial plateau and distal femoral condylar junction.  The clinician noted documentation of degenerative or traumatic arthritis in the right knee but no evidence of patellar subluxation.

By way of history, the Board further observes that in a June 1989 rating decision, the RO granted service connection for right knee injury with torn medial meniscus and anterior cruciate ligament laxity.  The RO assigned an initial rating of 10 percent under Diagnostic Code 5257 effective from February 23, 1989, the day following the Veteran's discharge from service.  In a January 1992 rating decision, the RO decreased the disability rating from 10 percent to 0 percent under Diagnostic Code 5257 due to the Veteran's failure to report for a VA examination.  In the appealed April 2010 rating decision, the RO increased the rating to 10 percent but under Diagnostic Code 5299-5260 effective November 23, 2009, the date of receipt of the Veteran's increased rating claim.  The RO noted that previously, the disability was evaluated under the criteria for recurrent subluxation or lateral instability of the knee that was slight but there was no longer evidence of instability of the knee; therefore, the evaluation criteria was changed to criteria that was more appropriate.  The RO noted that the 10 percent rating was being assigned based on objective evidence of painful motion of a major joint.  Thereafter, in the SSOC, the RO noted that the assigned 10 percent rating was based on symptomatic residuals of semilunar cartilage removal and painful motion of the knee.  In regard to the RO's change from Diagnostic Code 5257 to Diagnostic Code 5260, no action is warranted by the Board at this time because the rating in effect at the time was zero percent.  Thus, the Board need not consider whether the change was a de facto reduction of the disability rating.  Cf. Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011)).

The Board has considered whether staged ratings under Francisco, supra, are appropriate for the Veteran's service-connected right knee condition residuals.  The Board finds that assigning staged ratings for her disability is warranted.

A.  Right Knee Arthritis

The Board finds that no higher than a 10 percent disability rating for X-ray evidence of right knee arthritis with noncompensable but objective finding of painful motion and crepitus is warranted.

A higher rating under Diagnostic Codes 5260 or 5261 is not warranted because the evidence does not show a sufficient limitation of range of motion for compensation.  A limitation of 45 degrees in flexion is required to warrant a 10 percent disability rating and a limitation of 10 degrees in extension is required to warrant a 10 percent disability rating.  The February 2011 private examination report stated the Veteran had difficulty fully extending her right knee.  The examiner did not provide a specific degree of extension limitation.  As a result of the lack of specific notation, this evidence is insufficient to show to an equipoise state that a higher disability rating is warranted for limitation of extension. 

The January 2010 VA examination report and the February 2011 private examination report noted the Veteran's range of motion was from zero to 80 degrees.  The January 2010 report also recorded that the Veteran displayed objective evidence of pain but that she did not suffer from any additional limitation of motion due to pain or upon repetitive motion.  The July 2011 post surgery follow up treatment record reflects the private orthopedist's observations for range of motion observation from "zero to about 95 degrees comfortably" and for moderate soft effusion.  The August 2011 private orthopedic report simply stated "good range of motion with some crepitus...." with no swelling or effusion.  The evidence shows the Veteran's greatest limitation of range of motion was zero to 80 degrees even considering additional limitation of motion due to pain and repetitive motion.  As such, the Veteran did not suffer from any compensable limitation of range of motion under either Diagnostic Codes 5260 or 5261.  See DeLuca, supra; Mitchell, supra.

Even though the Veteran does not meet the limitation of range of motion criteria for compensation under Diagnostic Codes 5260 or 5261, the evidence of record shows the Veteran suffered from degenerative arthritis of one major joint established by X-ray findings with objective evidence of painful range of motion.  An August 2009 x-ray revealed early marginal osteophytosis.  The January 2010 VA examiner found range of motion from zero to 80 degrees with objective evidence of pain with active motion.  Multiple X-ray views of the right knee were taken in January 2010 showing no signs of significant degenerative changes with no joint effusion and normal joint space.  However, the Veteran's private orthopedist interpreted X-ray images taken in February 2011 as showing "...some narrowing of the medial patellofemoral space, a small osteophyte near the medial margin of the trochlear groove, and slight irregularity of the trochlear groove that was not present in X-rays taken two years prior."  He opined that the Veteran "... clearly has DJD [degenerative joint disease] of the knee...."  In addition, the clinician observed the Veteran's reluctance to move her right knee due to discomfort and noted that "[s]he can flex comfortably to about 80 degrees and then pain."  The October 2013 VA examination also noted a diagnosis of mild degenerative joint disease.  Accordingly, the evidence of record shows the Veteran suffered from degenerative arthritis of her right knee established by X-ray images with objective findings of painful range of motion.  Thus, the Board finds the criteria for a 10 percent disability rating under Diagnostic Code 5003-5260 are met.  In so finding, the Board is cognizant that the Veteran complained of flare-ups at the January 2010 and October 2013 VA examinations.  The Court of Appeals for Veterans Claims has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes. Mitchell, 25 Vet. App. at 44.  Here, in Part 19, the October 2013 VA examiner specifically provided that he was unable to comment on the Veteran's flare-up symptoms without resorting to mere speculation.  The VA examiner indicated that he was "unable to speculate on flare-ups on additional limitation due to pain, weakness, fatigability or incoordination or provide estimated degree of additional ROM loss."  "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  From these facts, the Board reasonably infers that the reason the VA examiner could not provide an estimated degree of additional range of motion loss experienced by the Veteran during flare-ups was because the Veteran was not currently experiencing a flare-up.  The Veteran has reported that her symptoms are the worse in the evenings after working all day.  VA examinations are not scheduled in the evenings.  Moreover, common sense leads to the conclusion that if the Veteran were currently experiencing a flare-up at the October 2013 VA examination, the reported examination findings would reflect the severity of the symptoms during such flare-up.  The Board finds that the VA examiner has rendered a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  In addition, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id. 

No rating is warranted for knee ankylosis under Diagnostic Code 5256 as there has been no finding of knee ankylosis.  The examiner for the January 2010 VA examination reported finding no joint ankylosis and the February 2011 and August 2011 private orthopedic examination reports are silent with respect to knee ankylosis.  Furthermore, both the January 2010 and February 2011 X-ray images showed normal and well preserved medial and lateral joint spaces, respectively.  The October 2013 VA examination report also clearly shows that the Veteran retains range of motion in her knee albeit limited.  No disability rating is warranted as the evidence does not show the Veteran suffers from knee ankylosis.

No rating for knee impairment for recurrent subluxation or lateral instability under Diagnostic Code 5257 is warranted because there is no medical evidence of subluxation or lateral instability of record.  At the January 2010 examination, the Veteran denied experiencing instability and episodes of subluxation.  Additionally, the VA and private examiners did not observe any instability in their physical examinations conducted in January 2010, October 2013, and February 2011, respectively.  Furthermore, the clinician at Cape Fear Orthopaedic Clinic noted "no instability" after examining the Veteran in August 2011.  The medical evidence outweighs the lay evidence.  The examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  The examiners have the expertise to identify true subluxation/lateral instability of the knee. Therefore, the evidence of record fails to credibly support any existence of subluxation or lateral instability and no disability rating is warranted.

No rating for malunion of tibia and fibula under Diagnostic Code 5262 is warranted.  The January 2010 and February 2011 X-ray readings note normal and well preserved medial and lateral joint spaces while not reporting any instance of malunion of the tibia and fibula.  The Veteran reported constantly using a knee brace at the January 2010 VA examination.  The August 2011 examination report states that the Veteran questioned her private orthopedist about whether a knee brace would help with her problem of moving up and down stairs, the physician provided some consultation and prescribed a knee brace.  However, there were no additional X-ray images taken in August 2011 and the Veteran's private orthopedist does not mention any findings or symptoms implicating tibial or fibular malunion.  Thus, lacking any positive radiological evidence or a medical opinion for malunion of the tibia and fibula, no rating is warranted under Diagnostic Code 5262.

No rating for genu recurvatum under Diagnostic Code 5263 is warranted.  The Veteran does not contend observing genu recurvatum.  Moreover, clinicians have not reported observing genu recurvatum.  The second and third weekly October 2009 private medical treatment records and the October 2013 VA examination report reflect negative observation of genu recurvatum.  Thus, no rating for genu recurvatum is warranted.

B.  Meniscus Conditions

In VAOPGCPREC 9-98, the question of whether limitation of motion is contemplated under Diagnostic Code 5259 was considered.  It was observed that removal of the semilunar cartilage (or meniscus) may resolve restriction of movement caused by tears and displacements of the menisci.  Thus, the Board notes that restriction of movement caused by tears and any associated pain is a different manifestation than painful limitation of motion on account of arthritis (osteophytosis) such that the assignment of separate ratings for these manifestations does not violate the rule against pyramiding under 38 C.F.R. § 4.14 (2014).

The Veteran underwent arthroscopic right knee surgery for partial medial meniscectomy on June 27, 2011, removing torn parts of her service connected semilunar cartilage.  The Board finds that a separate 20 percent disability rating under Diagnostic 5258 for dislocated semilunar cartilage prior to June 27, 2011 is warranted, and a separate 10 percent disability rating for removal of semilunar cartilage with symptomatic residuals is warranted under Diagnostic Code 5259 beginning September 1, 2011 [as noted above, the RO awarded a temporary total evaluation for the period June 27, 2011 to August 31, 2011].  

The Veteran has consistently reported right knee pain at each and every VA and private examination.  A December 2009 VA treatment record noted swelling of the right knee.  The January 2010 examination report notes she denied experiencing locking episodes and her private medical records from February 2011, July 2011 and August 2011 do not indicate she reported experiencing any locking.  X-ray reading from the January 2010 VA examination report notes no joint effusion.  The examiner conducting the February 2011 exam reported observing no effusion.  The June 2011 operation report noted that the effusion in the knee was evacuated.  Two weeks after her arthroscopic knee surgery, in July 2011, the Veteran showed moderate soft effusion but five weeks later, in August 2011, the examining orthopedist reported observing no swelling or effusion.  The October  2013 VA examination report notes the Veteran complained of symptoms of her meniscus condition as including experiencing frequent episodes of joint "locking" in her right knee, and frequent episodes of joint pain and effusion in the knee.  The 2013 objective findings do not show diagnoses of locking of the knee or effusion in the knee joint.  The Board finds that based on findings of a dislocated semilunar cartilage, pain, swelling, and effusion, the disability more nearly approximates the symptomatology associated with a rating of 20 percent under Diagnostic Code 5258 for the period prior to the surgery.  See 38 C.F.R. § 4.7 (2014) (providing that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned).  As the Veteran underwent removal of semilunar cartilage, which is symptomatic, a 10 percent rating is appropriate under Diagnostic Code 5259 beginning September 1, 2011.  

C.  Other Considerations

The Board has also considered the Veteran's statements that her right knee condition residuals are worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of her right knee disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right knee has been provided by the medical personnel who examined her during the current appeal and rendered pertinent opinions in conjunction with the evaluation.  The medical findings - as provided in the VA examination reports - directly address the criteria under which this disability is evaluated.  The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. 
§ 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee meniscus tear status post-surgical repair with osteophytosis with the criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated and that there are no additional symptoms that are not addressed by the rating schedule.  The Veteran's subjective complaints of "function loss" due to pain, the use of a knee brace or the use of a walking cane are contemplated by the rating criteria.  The rating criteria take into consideration additional loss of range of motion caused by pain.  Here, the October 2013 VA examination revealed the Veteran's range of motion was from zero degrees to 130 degrees but she had additional loss of range of motion due to pain from zero degrees to 90 degrees.  Accordingly, the Board considered what the Veteran's disability rating would have been based on the greater range of motion loss.  Even so, a disability rating was not warranted by her greater symptomology.  Furthermore, without a showing of joint instability, the mere fact of using a knee brace or walking cane is not compensable.  In this case, no disability rating based on instability was warranted because the October 2013 VA examination revealed the Veteran had normal anterior, posterior and medial-lateral instability and clinicians stated they found no joint instability in February 2011, January 2010 and October 2009.  The Veteran's argument concerning "function loss" due to the effect of treating medication is not in and of itself a functional loss warranting disability compensation.  In regard to the second knee surgery, the Veteran was compensated by virtue of the RO's assignment of a temporary total evaluation.  Also, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The Veteran's complaints of painful motion, and difficulty standing, walking, bending, squatting, and ascending and descending stairs are essentially complaints of decreased or abnormal excursion, strength, speed, coordination, or endurance, and complaints of weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with standing and weight bearing.  Thus, the Veteran has not complained of any exceptional or unusual features of her knee disability or described how her knee disability impacts her functioning in an exceptional or unusual manner.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, namely, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board further notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, however, the Veteran reported full-time employment as a correctional officer for over 10 years at her January 2010 VA examination.  Furthermore, in August 2011, after the Veteran had recuperated from her second arthroscopic right knee surgery, she was cleared to return to work as a correctional officer.  As there is no suggestion that the Veteran is unable to obtain or maintain gainful employment due to her service-connected right knee meniscus tear status post-surgical repair, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings in excess of those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

      (CONTINUED ON NEXT PAGE)







ORDER

A rating in excess of 10 percent under Diagnostic Code 5260 for right knee meniscus tear status post-surgical repair with osteophytosis is denied.  

For the period prior to June 27, 2011, a separate rating of 20 percent under Diagnostic Code 5258 for dislocated semilunar cartilage of the right knee is granted, subject to applicable laws and regulations governing the award of monetary benefits. 
 
For the period beginning September 1, 2011, a separate rating of 10 percent under Diagnostic Code 5259 for removal of semilunar cartilage with symptomatic  residuals of the right knee is granted, subject to applicable laws and regulations governing the award of monetary benefits. 

 

____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


